DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: The embodiment of a system for carrying out a method for producing stacks of laminations in which laminations are punched out of a sheet metal strip and at least one adhesive is applied onto the laminations with at least one application head and stacked into a stack of laminations comprising: punching the lamination out in a first position, transporting the lamination into a second position adjacent to the sheet metal strip where at least one adhesive is applied, transporting the lamination subsequently to a third position underneath the sheet metal strip and punching a next lamination out of the sheet metal strip at the height of the third position and placing the next lamination under pressure onto the lamination provided with the adhesive, transporting the thusly created partial stack into a fourth position adjacent o the sheet metal strip and supplying at least one adhesive onto the partial stack, transporting the partial stack subsequently into the first position in which a next lamination is punched out and placed under pressure onto the partial stack, and repeating these steps until the tack of laminations has a desired height; as shown in Fig 1-3 and described on Page 9-12 and 24 of the specification (corresponding to Claim 10). 
Species B: The embodiment of a system for carrying out a method for producing stacks of laminations in which laminations in which at least one adhesive is applied onto annular laminations with at least one application head and laminations are stacked into a stack of laminations, the method comprising: rotating the lamination about its axis in the application area of the application head and/or moving the application head about the axis of the lamination in order to apply the adhesive; as shown in Fig 10-15 an d17 and described on Page 16-19 and 22-23 of the specification (corresponding to Claims 11-14). 

The species are independent or distinct because each of the species are directed towards a different and distinct embodiment of the invention that each comprise mutually distinct limitations and features that would require separate searches and separate consideration of the prior art in order to determine patentability of each species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A and  B are directed towards different and distinct embodiments of the invention that have distinct characteristics that are not shared between the species. Therefore separate searches and consideration of the claims and the prior art would be required in order to properly examine each species, therefore placing a search burden and an examination burden the examiner if the species restriction/election requirement were not required. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ANDERSON whose telephone number is (571)270-0157. The examiner can normally be reached Monday - Friday 7am-3pm Arizona time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on (571)272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA D ANDERSON/Examiner, Art Unit 3729                           

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729